Citation Nr: 1417591	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for residuals of a cut on the left hand.

2. Entitlement to service connection for a left wrist scar.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from March 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2007, the Board remanded the issue of entitlement to service connection for residuals of a cut on the left hand for additional development.  Specifically, the Board ordered the Appeals Management Center (AMC) to request service treatment records and to clarify whether he wanted a hearing before the Board.  All development was completed.  In September 2011, the Board remanded the matter again for the scheduling of a VA examination, which was completed.  In a separate September 2011 decision, the Board remanded the issue of entitlement to service connection for a left wrist scar and the issue of service connection for diabetes mellitus for the scheduling of a hearing before the Board.

The Veteran appeared via videoconference and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

In an August 2012 decision, the Board reopened the issue of entitlement to service connection for diabetes mellitus type II.  The Board also remanded the issue of entitlement to service connection for residuals of a cut on the left hand and service connection for a left wrist scar for additional development to include obtaining Social Security Administration (SSA) records and to schedule VA examinations. All development was completed.  These issues were again remanded in April 2013 for further development, and now return once more the Board.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has residuals of a cut on the left hand etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against finding that the Veteran has a left wrist scar that is etiologically related to a disease, injury, or event in service.

3. The preponderance of the evidence is against finding that the Veteran has diabetes mellitus, type II, that is etiologically related to a disease, injury, or event in service, to include as related to herbicide exposure in service.


CONCLUSIONS OF LAW

1. Residuals of a cut on the left hand were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The residuals of a left wrist scar were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3. Diabetes mellitus, type II, was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.




Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim numerous times, most recently in April 2013, so that the Veteran might be provided with further VA examinations, and further records may be obtained, specifically service personnel records. As noted in further detail below, the Veteran was most recently examined in January 2014.  Additional treatment records were obtained to the extent possible, including the Veteran's personnel records; the Veteran was informed that service treatment records were not available.  Further, the Veteran's claim was readjudicated in a January 2014 Supplemental Statement of the Case (SSOC).  As such, there is compliance with the Board's prior remand instructions. See Stegall, 11 Vet. App. at 271.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated from March 2002 to January 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA personnel records are in the file.  With respect to the Veteran's service treatment records, numerous attempts were made to associate those with the Veteran's claims file, but they were unavailable.  The Board recognizes that under such circumstances, a heightened duty to assist the Veteran is required.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was notified of that fact, and given ample opportunity to provide any records in his possession.  The Veteran's entrance examination, as well as a December 1978 reserve examination, are of record.  Thus, the Board finds that any further attempt to associate the Veteran's service treatment records with the claims file would be futile. The Board recognizes that this creates a heightened duty to assist in this case.  There are some private treatment records associated with the Veteran's claims file, and all VA treatment records, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was most recently  afforded VA examinations in January 2014, which contained a thorough analysis of the Veteran's claims file.  As described in further detail in the body of this decision, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

With respect to the June 2012 videoconference hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned Acting Veterans Law Judge (AVLJ) did note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  Further, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the current appellate claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The AVLJ did ask questions to clarify the Veteran's contentions.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2012 RO hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2)  have been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection	

The Veteran claims service connection for all these disabilities.  Specifically, the Veteran claims that he incurred diabetes as a result of being in close proximity to Vietnamese refugees in service, or being exposed to herbicides sprayed near him in service, and that he incurred a left wrist injury, to include a scar, as a result of an altercation in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as possible wrist arthritis and diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because there is no evidence that any of these claimed disabilities were medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii)  (2012).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  Although the Veteran did not serve in Vietnam, and therefore may not be presumed to be exposed to an herbicide agent, if the evidence shows he was exposed to herbicides in service, he may still be granted service connection for certain disabilities, such as diabetes, on a presumptive basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the residuals of a cut of the left hand or a left wrist scar.  As noted in the Veteran's hearing testimony and statements, he believes his left wrist scar, and a left wrist disability, are a result of an injury he sustained in service in which he injured his left wrist.  The Veteran has stated that he was put on a profile for a month for this disability.  Reviewing the medical evidence of record, the Board notes that, while the Veteran's service treatment records are unavailable, the Veteran's personnel records have been obtained, which do not show that the Veteran was placed on a profile.  Further, while the Veteran's separation examination is not of record, there is a December 1978 service reserve examination of record.  That examination notes specifically a scar of the Veteran's mouth, and a tattoo on his arm; however, it did not find any left wrist scar or disability.

Post service VA treatment records include a February 2004 MRI of the left wrist,
which showed a tear of the scapholunate ligament, a tear of the central triangular
fibrocartilage, and communication with the mid carpal compartment and
common carpometacarpal compartment.

The Veteran underwent a VA examination in August 2004.  The examiner noted
that the Veteran reported a history of laceration to his left wrist secondary to a cut
from a glass bottle.  Examination confirmed a laceration to the distal left wrist ulnar
surface with functional limitations of weakness and decreased sensation to
pinprick.  The examiner did note that the decreased sensation to touch over the
entire surface of the left hand did not anatomically coincide with the Veteran s
residual injury and scar.  However, the examiner did not give an etiology regarding
the Veteran's residuals of a cut on the left hand or a left wrist scar disabilities.

A May 2008 VA treatment record contains the following diagnosis "History of
injury to the left forearm while in the service.  No neurological or motor deficits
noted.  Will follow expectantly."

On VA examination of December 2011, the Veteran reported the history of his left wrist injury.  He described suffering from whole hand numbness which was like "Novocaine" numbness.  He also indicated that he was unable to move any of his fingers or wrist.  He denied having problems with his elbows or shoulders.  During the examination he wore a homemade sling supporting his left hand.  Objective findings showed a well healed old left wrist scar to the ulna side about three
centimeters from the wrist crease.  There was no increased sensitivity to touch, atrophy or fasciculation of any intrinsic muscles of the left hand.  His left forearm bulk was symmetrical to his working right hand.   He was unable to move his left fingers and wrist.  His left elbow flexion and extension were intact, although in a breakaway fashion.  His right upper extremity had full strength.  Sensory examination showed near insensate to pinprick in all fingers of the left hand.  Reflexes were trace.  Nerve conduction studies revealed mild focal medial neuropathy of the left wrist.  There were normal ulnar motor and sensory studies.

Following a review of medical records and examination, the examiner opined that there was no historical anatomical and electrodiagnostic evidence to support that the Veteran's reported left wrist injury in 1973 caused his current left hand condition.  The examiner explained that on clinical history it was highly unlikely that the current left hand condition (near paralysis of the left hand) was the result of a wrist laceration that occurred in 1973, because, if such a laceration caused the current
condition, his symptoms would be maximal at the time of the injury.  However it appeared that only the ulnar innervated muscles were affected, but a near paralyzed hand would involve muscles that were located in the forearm.  Nerve conduction studies showed that the ulnar nerve was intact, and it was unlikely that the nerve was significantly injured in 1973.  Also the posturing of the Veteran's hand with fingers mildly extended would not occur with a hand whose muscles had been
denervated.  If he had significant weakness in the muscles that move the hand, namely near paralysis of the left hand for the last 30 to 40 years, there would be significant atrophy from disuse similar to what would be found in a broken wrist/hand with a rigid cast would do over a month.

On electrodiagnostic studies associated with that examination, the Veteran was unable to activate certain motor units which were supratentorial in origin.  However as the Veteran did not suffer from a disability similar to a stroke, the examiner concluded that the Veteran was volitionally unwilling to activate those muscles.  The Board finds this a particularly probative examination as it was made based on a thorough examination of the Veteran including objective nerve conduction studies, and a thorough review of the Veteran's claims file. 

The Veteran had a further examination for these disabilities in January 2014.  Based on review of the Veteran's claims file and the examination findings, the examiner diagnosed a 6 cm linear scar medial aspect of left wrist, but found no other left wrist or disability objectively.  The examiner has opined that it is less likely than not that the wrist scar "or any residual symptoms" attributed to the scar occurred in service,  as there was no treatment noted in service nor was any mention of a scar on reserve examination of December 1978.

The Board does not doubt the Veteran's testimony that he was involved in a fight in service.  However, considering all evidence of record, including the Veteran's December 1978 reserve examination, the period of time between service and the first recorded complaints of a left wrist/hand scar or disability, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a left wrist/hand scar or left wrist/hand disability.

Again taking into account all relevant evidence, the Board also finds that service connection is not warranted for diabetes.  In this regard, the Board notes that while the Veteran does have a current diagnosis of diabetes mellitus, type II, there is no evidence of record linking that diagnosis directly to service, nor is the Veteran entitled to any presumptions based on the circumstances of his service.  Initially, the Board notes that there is no evidence indicating that the Veteran served in Vietnam, nor does the Veteran contend such, therefore, the Veteran does not meet the criteria for presumptive exposure to herbicides.  However, the Veteran contends that when he was stationed at Camp Pendleton, he witnessed chemicals being sprayed which he believed were herbicides, specifically Agent Orange.  He has also stated that he came into contact with Vietnamese refugees he believes were contaminated with herbicides.

As a result of the Veteran's contentions, an inquiry was sent to the Modern Military Branch of the National Archives, attempting to verify whether herbicides, including Agent Orange, were used or other handled at Camp Pendleton during the period that the Veteran was stationed there, specifically from March 1973 to August 1973.  In a response letter dated June 2013, the Archives responded that they could not confirm such exposure.  They specifically noted that the records they held for the Infantry
Training School at Camp Pendleton were sporadic and covered only events in 1972 It was noted that the use, storage, handling, or transportation of herbicides, to include Agent Orange, were not mentioned in the 1972 chronology.  Therefore, there is no evidence of record showing actual exposure to herbicides.  While the Veteran is competent to testify to such things as witnessing other soldiers spray weeds with some chemicals, and interacting with refugees, he does not have knowledge of the actual chemical sprayed, nor whether the refugees were somehow contaminated with a specific herbicide, therefore, the Board does not find his statements and testimony a sufficient basis on which to find that he had actual exposure to herbicides in service.

However, the Veteran could still be found to have diabetes as directly related to service.  However, on this basis, the Veteran's claim also fails.  Initially, the Board notes there is no medical evidence of record showing a diagnosis of diabetes until approximately 2001, 25 years after the Veteran's separation from service.  Additionally, the Veteran had a VA examination in January 2014.  At that time, the Veteran reported that his diagnosis of diabetes occurred sometime in the 1980s.  Although there is no evidence of record showing treatment from that date, even presuming that to be true, this places the onset of the Veteran's diabetes to, at best, still several years subsequent to the Veteran's discharge from service.  After a thorough examination of the Veteran and review of his claims file, the examiner indicated that it was less likely as not that the Veteran's diabetes was related to service.  In support of this statement the examiner noted that there was no evidence of exposure to herbicides in service.  

Thus, reviewing the evidence of record, there is simply no medical evidence of record showing a diagnosis of diabetes in service, or for many years after service, nor is there any medical etiology evidence of record showing that the Veteran's diabetes is related to service in any way, nor is there any evidence of record showing that the Veteran was exposed to herbicides in service.  As such, the Board finds that the preponderance of the evidence of record is against a grant of service connection for diabetes.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for diabetes, a left wrist scar, and the residuals of a cut of the left hand, and therefore the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for these disabilities.


ORDER

Entitlement to service connection for residuals of a cut on the left hand is denied.

Entitlement to service connection for a left wrist scar is denied.

\Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


